2005 Incentive Plan

 

W.W. Grainger, Inc.

 

As Amended July 26, 2006

 

 


--------------------------------------------------------------------------------



 

 

Contents

 

Article 1. Establishment, Purpose, and Duration

1

Article 2. Definitions

1

Article 3. Administration

10

Article 4. Shares Subject to this Plan and Maximum Awards

11

Article 5. Eligibility and Participation

13

Article 6. Stock Options

14

Article 7. Stock Appreciation Rights

16

Article 8. Restricted Stock and Restricted Stock Units

18

Article 9. Performance Shares/Performance Units

20

Article 10. Cash-Based Awards and Other Stock-Based Awards

21

Article 11. Performance Measures

22

Article 12. Covered Employee Annual Incentive Award

24

Article 13. Nonemployee Director Awards

24

Article 14. Dividend Equivalents

24

Article 15. Beneficiary Designation

24

Article 16. Rights of Participants

25

Article 17. Change in Control

25

Article 18. Amendment, Modification, Suspension, and Termination

26

Article 19. Withholding

26

Article 20. Successors

27

Article 21. General Provisions

27

 

 

 

 


--------------------------------------------------------------------------------



 

 

W.W. Grainger, Inc.

2005 Incentive Plan

As Amended July 26, 2006

 

Article 1. Establishment, Purpose, and Duration

 

1.1 Establishment. W.W. Grainger, Inc., an Illinois corporation (hereinafter
referred to as the “Company”), establishes an incentive compensation plan to be
known as the 2005 Incentive Plan (hereinafter referred to as the “Plan”), as set
forth in this document.

 

This Plan permits the grant of Nonqualified Stock Options, Incentive Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units, Covered Employee Annual Incentive Awards,
Other Stock-Based Awards, and Cash-Based Awards.

 

This Plan shall become effective upon shareholder approval (the “Effective
Date”) and shall remain in effect as provided in Section 1.3 hereof.

 

1.2 Purpose of this Plan. The purpose of this Plan is to attract and retain
highly qualified executives, Directors, and Employees, to advance the interests
of the Company by giving Employees and Directors a stake in the Company’s future
growth and success, to strengthen the alignment of interests of Employees and
Directors with those of the Company’s shareholders through the ownership of
Shares, and to provide additional incentives for Employees and Directors to
maximize the long-term success of the Company’s business.

 

1.3 Duration of this Plan. Unless sooner terminated as provided herein, this
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and this
Plan’s terms and conditions.

 

Article 2. Definitions

 

Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.

 

2.1 “Affiliate” shall mean any corporation or any other entity (including, but
not limited to, a partnership) that is affiliated with the Company through stock
ownership or otherwise.

 

2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.

 

 

 

1

 


--------------------------------------------------------------------------------



 

 

2.3 “Award” means, individually or collectively, a grant under this Plan of
Cash-Based Awards, Nonqualified Stock Options, Incentive Stock Options, SARs,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Covered Employee Annual Incentive Awards, or Other Stock-Based Awards, in each
case subject to the terms of this Plan.

 

2.4 “Award Agreement” means either (i) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet or other non-paper Award Agreements,
and the use of electronic, Internet or other non-paper means for the acceptance
thereof and actions thereunder by the Participant.

 

2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act.

 

2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.

 

2.7 “Cash-Based Award” means an Award granted to a Participant as described in
Article 10.

 

2.8 “Change in Control” means any of the following events:

 

(i)      Approval by the shareholders of the Company of:

 

 

(a)

Any merger, reorganization, or consolidation of the Company or any Subsidiary
with or into any corporation or other Person if Persons who were the beneficial
owners (as such term is used in Rule 13d-3 under the Exchange Act) of common
stock and securities of the Company entitled to vote generally in the election
of Directors (“Voting Securities”) immediately before such merger,
reorganization, or consolidation are not, immediately thereafter, the beneficial
owners, directly or indirectly, of at least sixty percent (60%) of the
then-outstanding common shares and the combined voting power of the then
outstanding Voting Securities (“Voting Power”) of the corporation or other
Person surviving or resulting from such merger, reorganization, or consolidation
(or the parent corporation thereof) in substantially the same respective
proportions as their beneficial ownership, immediately before the consummation
of such merger, reorganization, or consolidation, of the then-outstanding common
stock and Voting Power of the Company;

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

(b)

The sale or disposition of all or substantially all of the consolidated assets
of the Company, other than a sale or other disposition by the Company of all or
substantially all of its consolidated assets to an entity of which at least
sixty percent (60%) of the common shares and the Voting Power outstanding
immediately after such sale or other disposition are then beneficially owned (as
such term is used in Rule 13d-3 under the Exchange Act) by shareholders of the
Company in substantially the same respective proportions as their beneficial
ownership of common stock and Voting Power of the Company immediately before the
consummation of such sale or other disposition; or

 

 

(c)

A liquidation or dissolution of the Company;

 

provided, however, that if the consummation of an event described in this
paragraph (i) (a “Transaction”) is subject to an Other Party Approval
Requirement (as defined below), the approval of such Transaction by the
shareholders of the Company shall not be deemed a Change in Control until the
first date on which such Other Party Approval Requirement has been satisfied.
For this purpose, “Other Party Approval Requirement” means a requirement
expressly set forth in a Transaction Agreement (as defined below) between the
Company and another Person to the effect that such Person shall obtain the
approval of one or more elements of the Transaction by the shareholders,
members, partners, or other holders of equity interests of such Person (or of a
parent of such Person) prior to the consummation of such Transaction in order to
comply with the mandatory provisions of (x) the law of the jurisdiction of the
incorporation or organization of such Person (or its parent) or (y) the articles
of incorporation or other charter or organizational documents of such Person (or
its parent) that are applicable to such Transaction. For this purpose,
“Transaction Agreement” means a written agreement that sets forth the terms and
conditions of the Transaction;

 

 

(ii)

The following individuals cease for any reason to constitute a majority of the
Directors of the Company then serving: individuals who, on the Effective Date,
constitute the Board and any subsequently appointed or elected Director of the
Company (other than a Director whose initial assumption of office is in
connection with an actual or threatened election contest, including a consent
solicitation, relating to the election or removal of one or more Directors of
the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds of the Company’s Directors then in office whose appointment,
election, or nomination for election was previously so approved or recommended
of who were Directors on the Effective Date; or

 

 

(iii)

The acquisition or holding by any person, entity, or “group” (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than by any Exempt
Person (as such term is defined below), the Company, any Subsidiary, any

 

 

3

 


--------------------------------------------------------------------------------



 

employee benefit plan of the Company or a Subsidiary) of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of twenty percent
(20%) or more of either the Company’s then-outstanding common stock or Voting
Power; provided that:

 

 

(a)

No such person, entity, or group shall be deemed to own beneficially any
securities held by the Company or a Subsidiary or any employee benefit plan (or
any related trust) of the Company or a Subsidiary;

 

 

(b)

No Change in Control shall be deemed to have occurred solely by reason of any
such acquisition if both (x) after giving effect to such acquisition, such
person, entity, or group has beneficial ownership of less than thirty percent
(30%) of the then-outstanding common stock and Voting Power of the Company and
(y) prior to such acquisition, at least two-thirds of the Directors described in
(and not excluded from) paragraph (ii) of this definition vote to adopt a
resolution of the Board to the specific effect that such acquisition shall not
be deemed a Change in Control; and

 

 

(c)

No Change in Control shall be deemed to have occurred solely by reason of any
such acquisition or holding in connection with any merger, reorganization, or
consolidation of the Company or any Subsidiary which is not a Change in Control
within the meaning of paragraph (i)(a) above.

 

Notwithstanding the occurrence of any of the events specified in paragraphs (i),
(ii), or (iii) of this definition, no Change in Control shall occur with respect
to any Participant if (x) the event which otherwise would be a Change in Control
(or the transaction which resulted in such event) was initiated by such
Participant, or was discussed by him with any third party, without the approval
of the Board with respect to such Participant’s initiation or discussion, as
applicable, or (y) such Participant is, by written agreement, a participant on
his own behalf in a transaction in which the persons (or their affiliates) with
whom such Participant has the written agreement cause the Change in Control to
occur and, pursuant to the written agreement, such Participant has an equity
interest (or a right to acquire such equity interest) in the resulting entity.

 

2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provisions.

 

2.10 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

2.11 “Company” means W.W. Grainger, Inc., an Illinois corporation, and any
successor thereto as provided in Article 20 herein.

 

2.12 “Consolidated Operating Earnings” means the consolidated earnings before
income taxes of the Company, computed in accordance with generally accepted
accounting principles, but shall exclude the effects of Extraordinary Items.

 

2.13 “Covered Employee” means any key salaried Employee who is or may become a
“Covered Employee,” as defined in Section 162(m) of the Code, or any successor
statute, and who is designated, either as an individual Employee or class of
Employees, by the Committee within the shorter of (i) ninety (90) days after the
beginning of the Performance Period, or (ii) twenty-five percent (25%) of the
Performance Period has elapsed, as a “Covered Employee” under this Plan for such
applicable Performance Period.

 

2.14 “Covered Employee Annual Incentive Award” means an Award granted to a
Covered Employee as described in Article 12.

 

2.15 “Director” means any individual who is a member of the Board of Directors
of the Company.

 

2.16 “Effective Date” has the meaning set forth in Section 1.1.

 

2.17 “Employee” means any person designated as an employee of the Company, its
Affiliates, and/or its Subsidiaries on the payroll records thereof. An Employee
shall not include any individual during any period he or she is classified or
treated by the Company, Affiliate, and/or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate, and/or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company, Affiliate, and/or Subsidiary during such period.

 

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

 

2.19 “Exempt Person” means any one or more of the following:

 

 

(i)

Any descendant of W.W. Grainger (deceased) or any spouse, widow, or widower of
any such descendant (any such descendants, spouses, widows, and widowers
collectively defined as the “Grainger Family Members”);

 

 

(ii)

Any descendant of E.O. Slavik (deceased) or any spouse, widow, or widower of any
such descendant (any such descendants, spouses, widows, and widowers
collectively defined as the “Slavik Family Members.” The Grainger Family

 

 

5

 


--------------------------------------------------------------------------------



 

Members and the Slavik Family Members are collectively defined as “Family
Members);

 

 

(iii)

Any trust which is in existence on the Effective Date and which has been
established by one or more Grainger Family Members, any estate of a Grainger
Family Member who died on or before the Effective Date, and The Grainger
Foundation (such trusts, estates, and named entity collectively defined as the
“Grainger Family Entities”);

 

 

(iv)

Any trust which is in existence on the Effective Date and which has been
established by one or more Slavik Family Members, any estate of a Slavik Family
Member who died on or before the Effective Date, Mark IV Capital, Inc., and
Mountain Capital Corporation (such trusts, estates, and named Entities
collectively defined as the “Slavik Family Entities.” The Grainger Family
Entities and the Slavik Family Entities are collectively defined as the
“Existing Family Entities”);

 

 

(v)

Any estate of a Family Member who dies after the Effective Date or any trust
established after the Effective Date by one or more Family Members or Existing
Family Entities; provided that one or more Family Members, Existing Family
Entities, or charitable organizations which qualify as exempt organizations
under Section 501(c) of the Code (“Charitable Organizations”), collectively, are
the beneficiaries of at least fifty percent (50%) of the actuarially determined
beneficial interests in such estate or trust;

 

 

(vi)

Any charitable organization which is established by one or more Family Members
or Existing Family Entities (a “Family Charitable Organization”);

 

 

(vii)

Any corporation of which a majority of the voting power and a majority of the
equity interest is held, directly or indirectly, by or for the benefit of one or
more Family Members, Existing Family Entities, estates, or trusts described in
clause (v) above, or Family Charitable Organizations; or

 

 

(viii)

Any partnership or other entity or arrangement of which a majority of the voting
interest and a majority of the economic interest is held, directly or
indirectly, by or for the benefit of one or more Family Members, Existing Family
Entities, estates, or trusts described in clause (v) above, or Family Charitable
Organizations.

 

2.20 “Extraordinary Items” means (i) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (ii) gains or losses on the disposition of a business;
(iii) changes in tax or accounting regulations or laws; or (iv) the effect of a
merger or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report.

 

 

 

6

 


--------------------------------------------------------------------------------



 

 

2.21 “Fair Market Value” or “FMV” means a price that is based on the opening,
closing, actual, high, low, or average selling prices of a Share reported on the
New York Stock Exchange (“NYSE”) or other established stock exchange (or
exchanges) on the applicable date, the preceding trading day, the next
succeeding trading day, or an average of trading days, as determined by the
Committee in its discretion. Unless the Committee determines otherwise, if the
Shares are traded over the counter at the time a determination of its Fair
Market Value is required to be made hereunder, its Fair Market Value shall be
deemed to be equal to the average between the reported high and low or closing
bid and asked prices of a Share on the most recent date on which Shares were
publicly traded. In the event Shares are not publicly determined at the time a
determination of their value is required to be made hereunder, the determination
of their Fair Market Value shall be made by the Committee in such manner as it
deems appropriate. Such definition(s) of FMV shall be specified in each Award
Agreement and may differ depending on whether FMV is in reference to the grant,
exercise, vesting, settlement, or payout of an Award; provided, however, that
upon a broker-assisted exercise of an Option, the FMV shall be the price at
which the Shares are sold by the broker.

 

2.22 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.

 

2.23 “Full Value Award” means an Award other than in the form of an NQSO, ISO or
SAR, and which is settled by the issuance of Shares.

 

2.24 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.

 

2.25 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an Incentive
Stock Option and that is intended to meet the requirements of Code Section 422,
or any successor provision.

 

2.26 “Insider” shall mean an individual who is, on the relevant date, an officer
or Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board in accordance with
Section 16 of the Exchange Act.

 

2.27 “Net Earnings” means the Company’s net earnings as determined in accordance
with generally accepted accounting principles and as reported to the Company’s
shareholders.

 

2.28 “Net Income” means the consolidated net income before taxes for a Plan
Year, as reported in the Company’s annual report to shareholders or as otherwise
reported to shareholders.

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

2.29 “Nonemployee Director” means a Director who is not an Employee.

 

2.30 “Nonemployee Director Award” means any NQSO, SAR, or Full Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.

 

2.31 “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.

 

2.32 “Operating Cash Flow” means cash flow from operating activities as defined
in SFAS Number 95, Statement of Cash Flows.

 

2.33 “Option” means an ISO or an NQSO, as described in Article 6.

 

2.34 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.35 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.

 

2.36 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.

 

2.37 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Section 162(m) of the Code and the
applicable treasury regulations thereunder for certain performance-based
compensation paid to Covered Employees. Notwithstanding the foregoing, nothing
in this Plan shall be construed to mean that an Award which does not satisfy the
requirements for performance-based compensation under Code Section 162(m) does
not constitute performance-based compensation for other purposes, including Code
Section 409A.

 

2.38 “Performance Measures” means measures as described in Article 11 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

 

2.39 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

 

2.40 “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is

 

 

8

 


--------------------------------------------------------------------------------



 

payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.41 “Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria have been achieved.

 

2.42 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.

 

2.43 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.

 

2.44 “Plan” means the W.W. Grainger, Inc. 2005 Incentive Plan.

 

2.45 “Plan Year” means the calendar year.

 

2.46 “Prior Plans” means the Company’s 1990 Long Term Stock Incentive Plan, as
amended April 28, 2004, 2001 Long Term Stock Incentive Plan, as amended April
28, 2004, Director Stock Plan, as amended December 9, 1998, and Office of the
Chairman Incentive Plan.

 

2.47 “Restricted Stock” means an Award granted to a Participant pursuant to
Article 8.

 

2.48 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the date
of grant.

 

2.49 “Share” means a share of common stock of the Company.

 

2.50 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.

 

2.51 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.

 

2.52 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of

 

 

9

 


--------------------------------------------------------------------------------



 

the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be canceled).

 

Article 3. Administration

 

3.1 General. The Committee shall be responsible for administering this Plan,
subject to this Article 3 and the other provisions of this Plan. The Committee
may consult with attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.

 

3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
and, subject to Article 18, adopting modifications and amendments to this Plan
or any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company, its Affiliates, and/or its Subsidiaries operate.

 

3.3 Delegation. The Committee may delegate to one or more of its members or to
one or more officers of the Company, and/or its Subsidiaries and Affiliates or
to one or more agents or advisors such administrative duties or powers as it may
deem advisable, and the Committee or any individuals to whom it has delegated
duties or powers as aforesaid may employ one or more individuals to render
advice with respect to any responsibility the Committee or such individuals may
have under this Plan. The Committee may, by resolution, authorize one or more
officers of the Company to do one or both of the following on the same basis as
can the Committee: (a) designate Employees to be recipients of Awards and (b)
determine the size of any such Awards; provided, however, (i) the Committee
shall not delegate such responsibilities to any such officer for Awards granted
to an Employee who is considered an Insider; (ii) the resolution providing such
authorization sets forth the total number of Awards such officer(s) may grant;
and (iii) the officer(s) shall report periodically to the Committee regarding
the nature and scope of the Awards granted pursuant to the authority delegated.

 

 

 

10

 


--------------------------------------------------------------------------------



 

 

Article 4. Shares Subject to this Plan and Maximum Awards

 

4.1 Number of Shares Available for Awards.

 

 

(a)

Subject to adjustment as provided in Section 4.4 herein, the maximum number of
Shares available for grant to Participants under this Plan (the “Share
Authorization”) shall be:

 

 

(i)

9,500,000, of which 9,500,000 shall be eligible to be issued as Incentive Stock
Options, plus

 

 

(ii)

Any Shares subject to outstanding awards under the Prior Plans as of the
Effective Date (such Shares numbering approximately 9,200,000 as of such date)
that on or after the Effective Date cease for any reason to be subject to such
awards (other than by reason of exercise or settlement of the awards to the
extent they are exercised for or settled in vested and nonforfeitable Shares).

 

 

(b)

To the extent that a Share is granted pursuant to a Full Value Award, it shall
reduce the Share Authorization by two and thirty-six one hundredths (2.36)
Shares; and, to the extent that a Share is granted pursuant to an Award other
than a Full Value Award, it shall reduce the Share Authorization by one (1)
Share.

 

 

(c)

Subject to the limit set forth in Section 4.1(a) on the number of Shares that
may be granted in the aggregate under this Plan, the maximum number of shares
that may be granted to Nonemployee Directors shall be four hundred fifty
thousand (450,000) Shares, and no Nonemployee Director may receive Awards
subject to more than ten thousand (10,000) Shares in any Plan Year.

 

 

(d)

Except with respect to a maximum of five percent (5%) of the Shares authorized
in Section 4.1(a) as modified by Section 4.1(b), any Full Value Awards which
vest on the basis of the Participant’s continued employment with or provision of
service to the Company shall not provide for vesting which is any more rapid
than annual pro rata vesting over a three (3) year period and any Full Value
Awards which vest upon the attainment of performance goals shall provide for a
Performance Period of at least twelve (12) months.

 

4.2 Share Usage. Any Shares related to Awards which terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall be available again for grant under this Plan. The Shares available for
issuance under this Plan may be authorized and unissued Shares or treasury
Shares.

 

 

 

11

 


--------------------------------------------------------------------------------



 

 

4.3 Annual Award Limits. Unless and until the Committee determines that an Award
to a Covered Employee shall not be designed to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and,
collectively, “Annual Award Limits”) shall apply to grants of such Awards under
this Plan:

 

 

(a)

Options. The maximum aggregate number of Shares subject to Options granted in
any one Plan Year to any one Participant shall be six hundred thousand (600,000)
plus the amount of the Participant’s unused applicable Annual Award Limit for
Options as of the close of the previous Plan Year.

 

 

(b)

SARs. The maximum number of Shares subject to Stock Appreciation Rights granted
in any one Plan Year to any one Participant shall be six hundred thousand
(600,000) plus the amount of the Participant’s unused applicable Annual Award
Limit for SARs as of the close of the previous Plan Year.

 

 

(c)

Restricted Stock or Restricted Stock Units. The maximum aggregate grant with
respect to Awards of Restricted Stock or Restricted Stock Units in any one Plan
Year to any one Participant shall be two hundred thousand (200,000) plus the
amount of the Participant’s unused applicable Annual Award Limit for Restricted
Stock or Restricted Stock Units as of the close of the previous Plan Year.

 

 

(d)

Performance Shares or Performance Units. The maximum aggregate Award of
Performance Shares or Performance Units that a Participant may receive in any
one Plan Year shall be two hundred thousand (200,000) Shares, or equal to the
value of two hundred thousand (200,000) Shares determined as of the date of
vesting or payout, as applicable plus the amount of the Participant’s unused
applicable Annual Award Limit for Performance Shares or Performance Units as of
the close of the previous Plan Year.

 

 

(e)

Cash-Based Awards. The maximum aggregate amount awarded or credited with respect
to Cash-Based Awards to any one Participant in any one Plan Year may not exceed
six million dollars ($6,000,000) plus the amount of the Participant’s unused
applicable Annual Award Limit for Cash-Based Awards as of the close of the
previous Plan Year.

 

 

(f)

Covered Employee Annual Incentive Award. The maximum aggregate amount awarded or
credited in any one Plan Year with respect to a Covered Employee Annual
Incentive Award shall be determined in accordance with Article 12.

 

 

(g)

Other Stock-Based Awards. The maximum aggregate grant with respect to other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be two hundred thousand (200,000) Shares plus the

 

 

12

 


--------------------------------------------------------------------------------



 

amount of the Participant’s unused applicable Annual Award Limit for Other
Stock-Based Awards as of the close of the previous Plan Year.

 

4.4 Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) after the Effective Date such as a
merger, consolidation, reorganization, recapitalization, separation, stock
dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, special cash dividend, or other like
change in capital structure or distribution (other than normal cash dividends)
to shareholders of the Company, or any similar corporate event or transaction,
the Committee, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall appropriately and equitably substitute or adjust,
as applicable, the number and kind of Shares that may be issued under this Plan
or under particular forms of Awards, the number and kind of Shares subject to
outstanding Awards, the Option Price or Grant Price applicable to outstanding
Awards, the Annual Award Limits, and other value determinations applicable to
outstanding Awards.

 

The Committee shall also make appropriate and equitable adjustments in the terms
of any Awards under this Plan to reflect or related to such changes or
distributions and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.

 

Subject to the provisions of Article 18, without affecting the number of Shares
reserved or available hereunder, the Committee may authorize the issuance or
assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate, subject to compliance with the
ISO rules under Section 422 of the Code, where applicable.

 

Article 5. Eligibility and Participation

 

5.1 Eligibility. Individuals eligible to participate in this Plan include all
Employees and Directors.

 

5.2 Actual Participation. Subject to the provisions of this Plan, the Committee
may, from time to time, select from all eligible individuals, those individuals
to whom Awards shall be granted and shall determine, in its sole discretion, the
nature of, any and all terms permissible by law, and the amount of each Award.

 

 

 

13

 


--------------------------------------------------------------------------------



 

 

Article 6. Stock Options

 

6.1 Grant of Options. Subject to the terms and provisions of this Plan, Options
may be granted to Participants in such number, and upon such terms, and at any
time and from time to time as shall be determined by the Committee, in its sole
discretion; provided that ISOs may be granted only to eligible Employees of the
Company or of any parent or subsidiary corporation (as permitted under Code
Section 422).

 

6.2 Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or an NQSO.

 

6.3 Option Price. The Option Price for each grant of an Option under this Plan
shall be as determined by the Committee and shall be specified in the Award
Agreement; provided, however, the Option Price must be at least equal to one
hundred percent (100%) of the FMV of the Shares as of the date of grant.

 

6.4 Term of Options. Each Option granted to a Participant shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
no Option shall be exercisable later than the tenth (10th) anniversary date of
its grant. Notwithstanding the foregoing, for Options granted to Participants
outside the United States, the Committee has the authority to grant Options that
have a term greater than ten (10) years.

 

6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.

 

6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price

 

 

14

 


--------------------------------------------------------------------------------



 

(provided that except as otherwise determined by the Committee, the Shares that
are tendered must have been held by the Participant for at least six (6) months
(or such other period, if any, as the Committee may permit) prior to their
tender to satisfy the Option Price if acquired under this Plan or any other
compensation plan maintained by the Company, or have been purchased on the open
market); (c) by a combination of (a) and (b); or (d) any other method approved
or accepted by the Committee in its sole discretion, including, without
limitation, if the Committee so determines, a cashless (broker-assisted)
exercise.

 

Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements, restrictions under applicable
federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, or under any blue sky or
state securities laws applicable to such Shares.

 

6.8 Termination of Employment. Each Participant’s Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s employment or provision of
services to the Company, its Affiliates, and/or its Subsidiaries, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.

 

6.9 Transferability of Options.

 

 

(a)

Incentive Stock Options. No ISO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all ISOs granted to a
Participant under this Article 6 shall be exercisable during his lifetime only
by such Participant.

 

 

(b)

Nonqualified Stock Options. Under no circumstances may a Participant transfer an
NQSO to another Person for consideration. Subject to the

 

 

15

 


--------------------------------------------------------------------------------



 

foregoing, and except as otherwise provided in a Participant’s Award Agreement
or otherwise determined at any time by the Committee, no NQSO granted under this
Article 6 may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution;
provided that the Board or Committee may permit further transferability, on a
general or a specific basis, and may impose conditions and limitations on any
permitted transferability. Further, except as otherwise provided in a
Participant’s Award Agreement or otherwise determined at any time by the
Committee, or unless the Board or Committee decides to permit further
transferability, all NQSOs granted to a Participant under this Article 6 shall
be exercisable during his lifetime only by such Participant. With respect to
those NQSOs, if any, that are permitted to be transferred to another individual,
references in this Plan to exercise or payment of the Option Price by the
Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

 

6.10 Notification of Disqualifying Disposition. If any Participant shall make
any disposition of Shares issued pursuant to the exercise of an ISO under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) days thereof.

 

Article 7. Stock Appreciation Rights

 

7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs.

 

Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.

 

The Grant Price for each grant of a Freestanding SAR shall be determined by the
Committee and shall be specified in the Award Agreement; provided, however, the
Grant Price must be at least equal to one hundred percent (100%) of the FMV of
the Shares as of the date of grant. The Grant Price of Tandem SARs shall be
equal to the Option Price of the related Option.

 

7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement that
shall specify the Grant Price, the term of the SAR, and such other provisions as
the Committee shall determine.

 

7.3 Term of SAR. The term of an SAR granted under this Plan shall be determined
by the Committee, in its sole discretion, and except as determined otherwise by
the

 

 

16

 


--------------------------------------------------------------------------------



 

Committee and specified in the SAR Award Agreement, no SAR shall be exercisable
later than the tenth (10th) anniversary date of its grant. Notwithstanding the
foregoing, for SARs granted to Participants outside the United States, the
Committee has the authority to grant SARs that have a term greater than ten (10)
years.

 

7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.

 

7.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of
the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.

 

7.6 Settlement of SAR Amount. Upon the exercise of an SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying:

 

 

(a)

The excess of the Fair Market Value of a Share on the date of exercise over the
Grant Price; by

 

 

(b)

The number of Shares with respect to which the SAR is exercised.

 

The payment upon SAR exercise shall be in Shares.

 

7.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following
termination of the Participant’s employment with or provision of services to the
Company, its Affiliates, and/or its Subsidiaries, as the case may be. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with Participants, need not be
uniform among all SARs issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

7.8 Transferability of SARs. Under no circumstances may a Participant transfer
an SAR to another Person for consideration. Subject to the foregoing, and except
as otherwise provided in a Participant’s Award Agreement or otherwise determined
at any time by the Committee, no SAR granted under this Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, all SARs granted to a Participant under this Plan
shall be exercisable during his lifetime only by such Participant. With respect
to those SARs, if any, that are permitted to be transferred to another
individual, references in this Plan to exercise of the SAR by the Participant or
payment of any amount to the

 

 

17

 


--------------------------------------------------------------------------------



 

Participant shall be deemed to include, as determined by the Committee, the
Participant’s permitted transferee.

 

7.9 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares received upon exercise of an SAR granted pursuant to
this Plan as it may deem advisable or desirable. These restrictions may include,
but shall not be limited to, a requirement that the Participant hold the Shares
received upon exercise of an SAR for a specified period of time.

 

Article 8. Restricted Stock and Restricted Stock Units

 

8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the terms
and provisions of this Plan, the Committee, at any time and from time to time,
may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

 

8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted Stock
and/or Restricted Stock Unit grant shall be evidenced by an Award Agreement that
shall specify the Period(s) of Restriction, the number of Shares of Restricted
Stock or the number of Restricted Stock Units granted, and such other provisions
as the Committee shall determine.

 

8.3 Transferability. Except as provided in this Plan or an Award Agreement, the
Shares of Restricted Stock and/or Restricted Stock Units granted herein may not
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated
until the end of the applicable Period of Restriction established by the
Committee and specified in the Award Agreement (and in the case of Restricted
Stock Units until the date of delivery or other payment), or upon earlier
satisfaction of any other conditions, as specified by the Committee, in its sole
discretion, and set forth in the Award Agreement or otherwise at any time by the
Committee. All rights with respect to the Restricted Stock and/or Restricted
Stock Units granted to a Participant under this Plan shall be available during
his lifetime only to such Participant, except as otherwise provided in an Award
Agreement or at any time by the Committee.

 

8.4 Other Restrictions. The Committee shall impose such other conditions and/or
restrictions on any Shares of Restricted Stock or Restricted Stock Units granted
pursuant to this Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock or each Restricted Stock Unit, restrictions based upon the
achievement of specific performance goals, time-based restrictions on vesting
following the attainment of the performance goals, time-based restrictions,
and/or restrictions under applicable laws or under the requirements of any stock
exchange or market upon which such Shares are listed or traded, or holding
requirements or

 

 

18

 


--------------------------------------------------------------------------------



 

sale restrictions placed on the Shares by the Company upon vesting of such
Restricted Stock or Restricted Stock Units.

 

To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.

 

Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.

 

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:

 

“The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the W.W. Grainger, Inc. 2005 Incentive
Plan, and in the associated Award Agreement. A copy of this Plan and such Award
Agreement may be obtained from W.W. Grainger, Inc.”

 

8.6 Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by law, as
determined by the Committee, Participants holding Shares of Restricted Stock
granted hereunder may be granted the right to exercise full voting rights with
respect to those Shares during the Period of Restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

 

8.7 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Restricted Stock and/or
Restricted Stock Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Shares of
Restricted Stock or Restricted Stock Units issued pursuant to this Plan, and may
reflect distinctions based on the reasons for termination.

 

8.8 Section 83(b) Election. The Committee may provide in an Award Agreement that
the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of

 

 

19

 


--------------------------------------------------------------------------------



 

the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.

 

Article 9. Performance Shares/Performance Units

 

9.1 Grant of Performance Shares/Performance Units. Subject to the terms and
provisions of this Plan, the Committee, at any time and from time to time, may
grant Performance Shares and/or Performance Units to Participants in such
amounts and upon such terms as the Committee shall determine.

 

9.2 Value of Performance Shares/Performance Units. Each Performance Share shall
have an initial value equal to the Fair Market Value of a Share as of the date
of grant. Each Performance Unit shall have an initial value that is established
by the Committee at the time of grant (for example, the Committee could grant
10,000 units to a participant and determine their value at $1.00 per unit). The
Committee shall set performance goals in its discretion which, depending on the
extent to which they are met, will determine the number and/or value of
Performance Shares/Performance Units that will be paid out to the Participant.

 

9.3 Earning of Performance Shares/Performance Units. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Shares/Performance Units shall be entitled to receive payout on the
value and number of Performance Shares/Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance goals have been achieved.

 

9.4 Form and Timing of Payment of Performance Shares/Performance Units. Payment
of earned Performance Shares/Performance Units shall be as determined by the
Committee and as evidenced in the Award Agreement. Subject to the terms of this
Plan, the Committee, in its sole discretion, may pay earned Performance
Shares/Performance Units in the form of Shares or in cash (or in a combination
thereof) equal to the value of the earned Performance Shares/Performance Units
at the close of the applicable Performance Period, or as soon as practicable
after the end of the Performance Period. Any Shares may be granted subject to
any restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

 

9.5 Termination of Employment. Each Award Agreement shall set forth the extent
to which the Participant shall have the right to retain Performance Shares
and/or Performance Units following termination of the Participant’s employment
with or provision of services to the Company, its Affiliates, and/or its
Subsidiaries, as the case may be. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Awards of
Performance Shares or

 

 

20

 


--------------------------------------------------------------------------------



 

Performance Units issued pursuant to this Plan, and may reflect distinctions
based on the reasons for termination.

 

9.6 Transferability of Performance Shares/Performance Units. Except as otherwise
provided in a Participant’s Award Agreement or otherwise determined at any time
by the Committee, Performance Shares/Performance Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided in a Participant’s Award Agreement or otherwise determined at
any time by the Committee, a Participant’s rights under this Plan shall be
exercisable during his lifetime only by such Participant.

 

Article 10. Cash-Based Awards and Other Stock-Based Awards

 

10.1 Grant of Cash-Based Awards. Subject to the terms and provisions of this
Plan, the Committee, at any time and from time to time, may grant Cash-Based
Awards to Participants in such amounts and upon such terms, including the
achievement of specific performance goals, as the Committee may determine.

 

10.2 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

10.3 Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of Shares or units
based on Shares, as determined by the Committee. The Committee may establish
performance goals in its discretion. If the Committee exercises its discretion
to establish performance goals, the number and/or value of Cash-Based Awards or
Other Stock-Based Awards that will be paid out to the Participant will depend on
the extent to which the performance goals are met.

 

10.4 Payment of Cash-Based Awards and Other Stock-Based Awards. Payment, if any,
with respect to a Cash-Based Award or an Other Stock-Based Award shall be made
in accordance with the terms of the Award, in cash or Shares as the Committee
determines.

 

10.5 Termination of Employment. The Committee shall determine the extent to
which the Participant shall have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s employment with or
provision of services to the Company, its Affiliates, and/or its Subsidiaries,
as the

 

 

21

 


--------------------------------------------------------------------------------



 

case may be. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an Award Agreement entered into
with each Participant, but need not be uniform among all Awards of Cash-Based
Awards or Other Stock-Based Awards issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

10.6 Transferability of Cash-Based and Other Stock-Based Awards. Except as
otherwise determined by the Committee, neither Cash-Based Awards nor Other
Stock-Based Awards may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided by the Committee, a
Participant’s rights under this Plan, if exercisable, shall be exercisable
during his lifetime only by such Participant. With respect to those Cash-Based
Awards or Other Stock-Based Awards, if any, that are permitted to be transferred
to another individual, references in this Plan to exercise or payment of such
Awards by or to the Participant shall be deemed to include, as determined by the
Committee, the Participant’s permitted transferee.

 

Article 11. Performance Measures

 

11.1 Performance Measures. The performance goals upon which the payment or
vesting of an Award to a Covered Employee (other than a Covered Employee Annual
Incentive Award awarded or credited pursuant to Article 12) that is intended to
qualify as Performance-Based Compensation shall be limited to the following
Performance Measures:

 

 

(a)

Net earnings or net income (before or after taxes);

 

(b)

Earnings per share;

 

(c)

Net sales or revenue growth;

 

(d)

Net operating profit;

 

(e)

Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);

 

(f)

Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);

 

(g)

Earnings before or after taxes, interest, depreciation, and/or amortization;

 

(h)

Gross or operating margins;

 

(i)

Productivity ratios;

 

(j)

Share price (including, but not limited to, growth measures and total
shareholder return);

 

(k)

Expense targets;

 

(l)

Margins;

 

(m)

Operating efficiency;

 

(n)

Market share;

 

(o)

Customer satisfaction;

 

(p)

Working capital targets; and

 

 

 

22

 


--------------------------------------------------------------------------------



 

 

 

(q)

Economic value added (net operating profit after tax minus the sum of capital
multiplied by the cost of capital).

 

Any Performance Measure(s) may be used to measure the performance of the
Company, Affiliate, and/or Subsidiary as a whole or any business unit of the
Company, Affiliate, and/or Subsidiary or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 11.

 

11.2 Evaluation of Performance. The Committee may provide in any such Award that
any evaluation of performance may include or exclude any of the following events
that occurs during a Performance Period: (a) asset write-downs, (b) litigation
or claim judgments or settlements, (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(d) any reorganization and restructuring programs, (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in Management’s Discussion and Analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year, (f) acquisitions or divestitures, and (g) foreign
exchange gains and losses. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.

 

11.3 Adjustment of Performance-Based Compensation. Awards that are intended to
qualify as Performance-Based Compensation may not be adjusted upward. The
Committee shall retain the discretion to adjust such Awards downward, either on
a formula or discretionary basis or any combination, as the Committee
determines.

 

11.4 Committee Discretion. In the event that applicable tax and/or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
shall have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 11.1.

 

 

 

23

 


--------------------------------------------------------------------------------



 

 

Article 12. Covered Employee Annual Incentive Award

 

12.1 Establishment of Incentive Pool. The Committee may designate Covered
Employees who are eligible to receive a monetary payment in any Plan Year based
on a percentage of an incentive pool equal to five percent (5%) of the Company’s
Net Earnings for this Plan Year. The Committee shall allocate an incentive pool
percentage to each designated Covered Employee for each Plan Year. In no event
may (1) the incentive pool percentage for any one Covered Employee exceed one
hundred percent (100%) of the total pool and (2) the sum of the incentive pool
percentages for all Covered Employees cannot exceed one hundred percent (100%)
of the total pool.

 

12.2 Determination of Covered Employees’ Portions. As soon as possible after the
determination of the incentive pool for a Plan Year, the Committee shall
calculate each Covered Employee’s allocated portion of the incentive pool based
upon the percentage established at the beginning of this Plan Year. Each Covered
Employee’s incentive award then shall be determined by the Committee based on
the Covered Employee’s allocated portion of the incentive pool subject to
adjustment in the sole discretion of the Committee. In no event may the portion
of the incentive pool allocated to a Covered Employee be increased in any way,
including as a result of the reduction of any other Covered Employee’s allocated
portion. The Committee shall retain the discretion to adjust such Awards
downward.

 

Article 13. Nonemployee Director Awards

 

The Board or Committee shall determine all Awards to Nonemployee Directors. The
terms and conditions of any grant to any such Nonemployee Director shall be set
forth in an Award Agreement.

 

Article 14. Dividend Equivalents

 

Unless otherwise provided by the Committee, dividend equivalents shall be
granted for each Full Value Award based on the dividends declared on Shares that
are subject to such Full Value Award, to be credited as of dividend payment
dates, during the period between the date the Full Value Award is granted and
the date the Full Value Award is exercised, vests or expires. Such dividend
equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such limitations as may be determined by the
Committee. Under no circumstances may dividend equivalents be granted for any
Option or SAR.

 

Article 15. Beneficiary Designation

 

Each Participant under this Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Plan is to be paid in case of his death before he receives
any or all of such benefit. Each such designation shall revoke all prior
designations by the same

 

 

24

 


--------------------------------------------------------------------------------



 

Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

Article 16. Rights of Participants

 

16.1 Employment. Nothing in this Plan or an Award Agreement shall interfere with
or limit in any way the right of the Company, its Affiliates, and/or its
Subsidiaries, to terminate any Participant’s employment or service on the Board
or to the Company at any time or for any reason not prohibited by law, nor
confer upon any Participant any right to continue his employment or service as a
Director for any specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 18, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.

 

16.2 Participation. No individual shall have the right to be selected to receive
an Award under this Plan, or, having been so selected, to be selected to receive
a future Award.

 

16.3 Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.

 

Article 17. Change in Control

 

Except as otherwise provided at the time of grant in the certificate, notice or
agreement relating to a particular Award, if a Change in Control occurs, then:

 

 

(i)

the Participant’s Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares, Cash-Based Awards, Other Stock-Based Awards, or Covered
Employee Annual Incentive Awards that were forfeitable shall, unless otherwise
determined by the Committee, become nonforfeitable and, to the extent
applicable, shall be converted into Shares; provided, that for any Award which
is performance-based, it shall be assumed for purposes of determining such
payout or conversion that performance was “at target” for the applicable
Performance Period, and

 

 

(ii)

any unexercised Option or SAR, whether or not exercisable on the date of such
Change in Control, shall thereupon be fully exercisable and may be exercised, in
whole or in part.

 

 

 

25

 


--------------------------------------------------------------------------------



 

 

Article 18. Amendment, Modification, Suspension, and Termination

 

18.1 Amendment, Modification, Suspension, and Termination. Subject to Section
18.3, the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate this Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no amendment of this Plan shall be made without
shareholder approval if shareholder approval is required by law, regulation, or
stock exchange rule, including, but not limited to, the Securities Exchange Act
of 1934, as amended, the Internal Revenue Code of 1986, as amended, and, if
applicable, the New York Stock Exchange Listed Company Manual rules.

 

18.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (it being understood that the events described in Section 4.4 shall
result in mandatory adjustment) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under this Plan.
The determination of the Committee as to the foregoing adjustments, if any,
shall be conclusive and binding on Participants under this Plan.

 

18.3 Awards Previously Granted. Notwithstanding any other provision of this Plan
to the contrary (other than Section 18.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.

 

18.4 Amendment to Conform to Law. Notwithstanding any other provision of this
Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.

 

Article 19. Withholding

 

19.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory

 

 

26

 


--------------------------------------------------------------------------------



 

amount to satisfy federal, state, and local taxes, domestic or foreign, required
by law or regulation to be withheld with respect to any taxable event arising as
a result of this Plan.

 

19.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock and
Restricted Stock Units, or upon the achievement of performance goals related to
Performance Shares, or any other taxable event arising as a result of an Award
granted hereunder, Participants may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.

 

Article 20. Successors

 

All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

Article 21. General Provisions

 

21.1 Forfeiture Events.

 

 

(a)

The Committee may specify in an Award Agreement that the Participant’s rights,
payments, and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture, or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events may include, but shall not be limited to,
termination of employment for cause, termination of the Participant’s provision
of services to the Company, Affiliate, and/or Subsidiary, violation of material
Company, Affiliate, and/or Subsidiary policies, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.

 

 

(b)

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
grossly negligently failed to prevent the misconduct, or if the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002, the Participant shall reimburse the Company the

 

 

27

 


--------------------------------------------------------------------------------



 

amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever just occurred)
of the financial document embodying such financial reporting requirement.

 

21.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.

 

21.3 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.

 

21.4 Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

21.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

21.6 Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to:

 

 

(a)

Obtaining any approvals from governmental agencies that the Company determines
are necessary or advisable; and

 

 

(b)

Completion of any registration or other qualification of the Shares under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.

 

21.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

21.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

 

21.9 Employees Based Outside of the United States. Notwithstanding any provision
of this Plan to the contrary, in order to comply with the laws in other

 

 

28

 


--------------------------------------------------------------------------------



 

countries in which the Company, its Affiliates, and/or its Subsidiaries operate
or have Employees and/or Directors, the Committee, in its sole discretion, shall
have the power and authority to:

 

 

(a)

Determine which Affiliates and Subsidiaries shall be covered by this Plan;

 

 

(b)

Determine which Employees and/or Directors outside the United States are
eligible to participate in this Plan;

 

 

(c)

Modify the terms and conditions of any Award granted to Employees and/or
Directors outside the United States to comply with applicable foreign laws;

 

 

(d)

Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 21.9 by the Committee shall be attached to this Plan document as
appendices; and

 

 

(e)

Take any action, before or after an Award is made, that it deems advisable to
obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

 

21.10 Uncertificated Shares. To the extent that this Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on an uncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.

 

21.11 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Affiliates,
and/or its Subsidiaries may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any person
acquires a right to receive payments from the Company, its Affiliates, and/or
its Subsidiaries under this Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company, an Affiliate, or a Subsidiary,
as the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, an Affiliate, or a Subsidiary, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.

 

 

 

29

 


--------------------------------------------------------------------------------



 

 

21.12 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to this Plan or any Award. The Committee shall determine whether cash,
Awards, or other property shall be issued or paid in lieu of fractional Shares
or whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.

 

21.13 Retirement and Welfare Plans. Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards, except pursuant to Covered Employee
Annual Incentive Awards, may be included as “compensation” for purposes of
computing the benefits payable to any Participant under the Company’s or any
Affiliate’s or Subsidiary’s retirement plans (both qualified and non-qualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.

 

21.14 No Deferred Compensation. No deferral of compensation shall be permitted
under this Plan. However, the Committee may permit deferrals of compensation
pursuant to a separate plan or a subplan which meets the requirements of Code
Section 409A. Additionally, to the extent any Award is subject to Code Section
409A, notwithstanding any provision herein to the contrary, the Plan does not
permit the acceleration of the time or schedule of any distribution related to
such Award, except as permitted by Code Section 409A and/or the Secretary of the
United States Treasury.

 

21.15 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.

 

21.16 No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or an Affiliate’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or an
Affiliate or a Subsidiary to take any action which such entity deems to be
necessary or appropriate.

 

21.17 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Illinois excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Illinois
to resolve any and all issues that may arise out of or relate to this Plan or
any related Award Agreement.

 

 

 

30

 


--------------------------------------------------------------------------------



 

 

21.18 Effect of Disposition of Facility or Operating Unit. In the event that the
Company or any of its Affiliates and/or Subsidiaries closes or disposes of the
facility at which a Participant is located or the Company or any of its
Affiliates and/or Subsidiaries diminish or eliminate ownership interests in any
operating unit of the Company or any of its Affiliates and/or Subsidiaries so
that such operating unit ceases to be majority owned by the Company or any of
its Affiliates and/or Subsidiaries, then, with respect to Awards held by
Participants who subsequent to such event will not be Employees, the Committee
may, to the extent consistent with Code Section 409A (if applicable), (i)
accelerate the exercisability of Awards to the extent not yet otherwise
exercisable or remove any restrictions applicable to any Awards and (ii) extend
the period during which Awards will be exercisable to a date subsequent to the
date when such Awards would otherwise have expired by reason of the termination
of such Participant’s employment with the Company or any of its Affiliates
and/or Subsidiaries (but in no event to a date later than the expiration date of
the Awards or the fifth anniversary of the transaction in which such facility
closes or operating unit ceases). If the Committee takes no special action with
respect to any disposition of a facility or an operating unit, then the terms
and conditions of the Award Agreement and the other terms and conditions of this
Plan shall control.

 

21.19 Indemnification. Subject to requirements of Illinois law, each individual
who is or shall have been a member of the Board, or a Committee appointed by the
Board, or an officer of the Company to whom authority was delegated in
accordance with Article 3, shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he or she may
be involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf, unless such loss, cost,
liability, or expense is a result of his own willful misconduct or except as
expressly provided by statute.

 

The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

 

 

 

31

 

 

 